Title: From George Washington to Henry Laurens, 4–5 September 1778
From: Washington, George
To: Laurens, Henry


          
            Sir
            Head Qrs White plains Septr 4th[–5] 1778
          
          I have been duly honored with your favors of the 28th, and that of the 30th Ulto with
            the several Inclosures, to which they refer.
          
          Congress may rely, that I will use every possible means in my power to conciliate any
            differences that may have arisen, in consequence of the Count D’Estaings going to
            Boston—and to prevent a publication of the protest upon the occasion. Several days
            before the receipt of the Resolution, I had written to the Eastward; urging the
            necessity of harmony—and the expediency of affording the Admiral every assistance to
            refit his Ships. This I repeated after the Resolution came to hand—and I have also taken opportunities to request all the General
            Officers here, to place the matter in the most favorable point of view, whenever they
            hear it mentioned.
          The Five Hundred Guineas, which Congress were pleased to order, came safe to hand—and shall be appropriated to the purposes
            they intended, and as the exigency of the service may require. For want of supplies of
            this sort, we have been very deficient in intelligence, in many important and
            interesting points. In some cases, no consideration in paper money has been found
            sufficient to effect, even, an engagement to procure it; and where it has been
            otherwise, the terms of service, on account of the depreciation, have been high—if not
            exorbitant.
          The designs of the Enemy, as to their future movements, remain yet entirely unfolded;
            but the expectation of their leaving the Continent is daily decreasing. The hurricane
            season seems opposed to their going to the West Indies—and the passage to Europe in a
            little time will become more and more dangerous. Besides these, there is another
            circumstance of some weight, if true, to induce a belief that they mean to stay. It
            appears by the papers, that part of the Regiments lately raised in Britain, are ordered
            to Hallifax. If the troops here were intended to be
            recalled, it would seem, that some of them would be sent to reinforce that Garrison,
            sooner than troops from England or Scotland; and hence I think it may be presumed, that
            another Campaign will take place in America, especially if Administration are
            disappointed in their expectations from the commission. Where the theatre of War may be,
            must be a matter of conjecture, but as it is an acknowledged fact, that an Army acting
            in the Eastern States must derive flour for it’s support, from those more Western, I
            submit to Congress the expediency, and in my opinion the necessity, of establishing
            without loss of time, Magazines of this Article at convenient places, removed from the
            Sound, in Connecticut & Massachussets. I am the more induced to wish an early
            consideration of this point, as by a sudden move of the Army, should events make it
            necessary, the departments of Commissary & Quarter Master would be greatly
            distressed. Nor would such Magazines, I should immagine, be attended with any
            considerable loss, though the Army should not operate in that Quarter, as the flour
            would answer  occasionally for our Shipping and the surplus might, in
            all probability, be otherwise readily disposed of.
          I take the liberty of transmitting to Congress, a Memorial I received from the Reverend
            Mr Tetard. From the certificates annexed to it, he appears to be a Man of great
            merit—and from every account he has suffered in the extreme, in the present contest. His
            attachment—services and misfortunes seem to give him a claim to a generous notice; but
            according to the now establishment of the Army, it is not in my power to make any
            provision for him. I therefore recommend his case to the attention and consideration of
              Congress.
          6 OClock P.M. I this minute received a Letter from General Sullivan, of which the
            Inclosure, No. 2, is a Copy. I shall be exceedingly
            happy, if a perfect reconciliation has taken place between him and the Count and all the
            Officers. His Letter will shew some of the reasons that led to the protest and that it
            was the hope of our Officers, that it would have operated as a justification to the
            Admiral, to return against the sentiments of his Council, especially as it coincided, as
            it is said, with his own inclination. I had these reasons from another hand, when the
            protest first came.
          Septr 5. I was duly honored yesterday evening, with your favor of the 31st Ulto—Though
            it is not expressed in the Resolution of that date, that any other bounty is to be given
            to the Men who engage for three years or during the War, than Twenty Dollars, I shall
            take it for granted they are to receive the usual allowances of Cloathing &
            Land. There are several Continental Troops, whose time of service will expire at the end
            of the fall or during the Winter. I shall consider these within the meaning and
            operation of the Resolve, though they are not mentioned—and shall direct every necessary
            measure to be taken to reinlist them. From the exorbitant State—Town and Substitute
            bounties, I am very doubtful whether Twenty Dollars will be found sufficient to engage
            so great a proportion either of the Draughts or Continentals, as was at first
            apprehended. Our failure in the enterprize against Rhode Island will have it’s weight
            and every day, from the approach of the fall and Winter, will add new difficulties. As
            it is a work of the most essential importance, I will order it to be begun, the instant
            the Money arrives; and lest on experiment, the sum should prove too small, I would
            submit it to Congress, whether it will not be expedient to pass another Resolve,
            authorising a further bounty of Ten Dollars, to be used as circumstances may make it
            necessary. This can remain a secret, and will not be carried into execution, but in case
            of evident necessity. I feel very much interested upon the occasion, and have submitted
            this mode, that there may not be the least possible delay in attempting to engage the
            men, under a second expedient, if the first should not succeed.
             The Articles of Cloathing and blankets should also employ the utmost
            attention to provide them. We are now in great want, particularly of the latter, there
            not being less than  actually wanted at this moment. I have the honor to be with the greatest respect &
            esteem sir Yr Most Obedt servt
          
            Go: Washington
          
          
            P.S. The return of Blankets has not come in and therefore I cannot ascertain
              the deficiency by this conveyance.
          
        